                         United States District Court
                       Western District of North Carolina
                              Asheville Division

        Stephen Arthur Lacy,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:20-cv-00167-MR
                                      )             1:04-cr-00040-MR-WCM
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 4, 2020 Order.

                                               August 4, 2020




         Case 1:20-cv-00167-MR Document 4 Filed 08/04/20 Page 1 of 1
